       EXHIBIT 10.1

   

AGREEMENT TERMINATING THE AMENDED AND RESTATED SHAREHOLDERS’ AGREEMENT REGARDING
NIELSEN HOLDINGS N.V.

   

THIS AGREEMENT (the “Termination Agreement”), effective August 14, 2013,
terminates that certain Amended and Restated Shareholders’ Agreement regarding
 Nielsen Holdings N.V. dated January 31, 2011, as the same was amended from time
to time, (the “Shareholders’ Agreement”) by and among AlpInvest, Blackstone,
Carlyle, Centerview, Hellman & Friedman, KKR, Thomas H. Lee Partners, Valcon
Acquisition Holding (Luxembourg) S.ar.l. (“Luxco”), Nielsen Holdings N.V. (the
“Company”), Valcon Acquisition B.V. and The Nielsen Company B.V. (the foregoing
collectively referred to herein as the “Parties”).

In consideration of the mutual agreements specified herein, the Parties agree as
follows:

 

   

A.

The Shareholders’ Agreement is hereby terminated except as follows:

   

   

   

   

1.

Definitions and Interpretation

   

   

Section 1 of the Shareholders’ Agreement shall remain in effect insofar as is
necessary to implement and interpret the provisions of the Shareholders’
Agreement that remain in effect hereunder and the letter agreements being
entered into as of even date between Nielsen Holdings N.V. and certain Parties
hereto.

   

   

   

   

2.

Indemnification

   

   

   

   

   

Section 7 of the Shareholders’ Agreement shall remain in effect in accordance
with its terms.

   

   

   

   

3.

Access to Information, Financial Statements and Confidentiality

   

   

   

   

   

Section 10.5 of the Shareholders’ Agreement shall remain in effect in accordance
with its terms.

   

   

   

   

4.

VCOC Management Rights Agreement

   

   

   

   

   

Section 10.7 of the Shareholders’ Agreement shall remain in effect in accordance
with its terms.

   

   

   

   

5.

Miscellaneous

   

   

Section 11 of the Shareholders’ Agreement shall remain in effect in accordance
with its terms, except that, pursuant to Section 11.1 of the Shareholders’
Agreement, Section 11.2.3 of the Shareholders’ Agreement is hereby amended by
deleting clause (i) thereto and deleting the reference to (ii). For the
avoidance of doubt, and notwithstanding anything to the contrary in the
Shareholders’ Agreement, Sections 10.2, 10.3 and 10.4 of the Shareholders’
Agreement shall not survive termination of the Shareholders’ Agreement.





--------------------------------------------------------------------------------

   

 

   

   

   

B.

The following additional provisions apply to this Termination Agreement:

   

   

   

   



Transfer-Related Provisions. The Company agrees that (i) any sales of shares of
the Company by Luxco at the direction and for the benefit of a Small Investor
(as defined in the Luxco Shareholders’ Agreement dated the date hereof) will not
be subject to any of the Company’s insider trading policies, restrictions or
windows and (ii) Section 3.7 of the Registration Rights Agreement entered into
by the Company with the other Parties will not apply to any Small Investor.

   

   

   

   

   

Applicable Law. This Termination Agreement shall be governed by and shall be
construed in accordance with the laws of the State of New York, except to the
extent that the matter in question is mandatorily required to be governed by
Luxembourg law or Dutch law, in which case it will be governed by the applicable
provisions of such law.

   

   

   

   

   

Disputes. All actions arising out of or relating to this Termination Agreement
shall be heard and determined exclusively in any New York state or federal court
sitting in the Borough of Manhattan of The City of New York (other than with
respect to an appeal from such courts to a higher court outside of the State of
New York). The Parties hereby (a) submit to the exclusive jurisdiction of any
state or federal court sitting in the Borough of Manhattan of The City of New
York for the purpose of any action arising out of or relating to this Agreement
brought by any Party hereto and (b) irrevocably waive, and agree not to assert
by way of motion, defense, or otherwise, in any such action, any claim that it
is not subject personally to the jurisdiction of the above-named courts, that
its property is exempt or immune from attachment or execution, that the action
is brought in an inconvenient forum, that the venue of the action is improper,
or that this Agreement or the transactions contemplated hereby may not be
enforced in or by any of the above-named courts. EACH OF THE PARTIES HEREBY
WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING
OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT.

   

   

   

   

   

Assignment. Except as permitted in this Termination Agreement, the rights and
obligations under this Agreement may not be transferred by any Party hereto, in
whole or in part, to any third party, and any purported transfer without such
consent shall be void and unenforceable.  The rights and obligations hereunder
are personal to each Party and may not be assigned to any person except with the
prior approval of the Company, provided that each Party shall be permitted to
assign any such right to one or more of its affiliates.

   

   

   

   

   

Specific Performance.  Each Party acknowledges and agrees that money damages
would not be a sufficient remedy for any breach of the provisions of this
Termination Agreement. In the event of a breach of this Termination Agreement by
a Party which breach threatens irreparable harm to any other Party, such
non-breaching Party may seek specific enforcement or injunctive relief from any
court of competent jurisdiction, which remedies shall not limit, but shall be in
addition to, all other remedies that the non-breaching Parties may have at law
or in equity.

   

   

   

   

   

Third Parties.  This Termination Agreement does not create any rights, claims or
benefits inuring to any person that is not a Party hereto nor create or
establish any third party beneficiary hereto.

   

   

   

   

   

Binding Effect. This Termination Agreement shall be binding upon and inure to
the benefit of the Parties and their respective heirs, successors and permitted
assigns.





--------------------------------------------------------------------------------

   

 

   

Severability. Should any provision of this Termination Agreement be invalid or
unenforceable, in whole or in part, or should any provision later become invalid
or unenforceable, this shall not affect the validity of the remaining provisions
of this Termination Agreement which shall not be affected and shall remain in
full force and effect.

   

   

   

   

   

Counterparts. This Termination Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument. Any counterpart or other signature
hereupon delivered by facsimile shall be deemed for all purposes as constituting
good and valid execution and delivery of this Termination Agreement by such
Party.







--------------------------------------------------------------------------------

IN WITNESS WHEREOF the Parties hereto have duly executed this Agreement as of
the date first above written.

 

   

NIELSEN HOLDINGS N.V.

   

   

   

   

By:

/s/ Harris Black

   

   

Name: Harris Black

   

   

Title: Secretary

   

   

   

VALCON ACQUISITION B.V

   

   

   

   

By:

/s/ MJB Rutte

   

   

Name: MJB Rutte

   

   

Title: Director A

   

   

   

THE NIELSEN COMPANY B.V

   

   

   

   

By:

/s/ Robert Reid

   

   

Name: Robert Reid

   

   

Title: Director B

   

   

   

Valcon Acquisition Holding (Luxembourg) S.À R.L.

   

   

   

   

By:

/s/ Christian Ralison

   

   

Name: Christian Ralison

   

   

Title: B Manager

   

   

   

Valcon Acquisition Holding (Luxembourg) S.À R.L.

   

   

   

   

By:

/s/ Wolfgang Zettel

   

   

Name: Wolfgang Zettel

   

   

Title: A Manager

   

   

   

ALPINVEST PARTNERS CS INVESTMENTS 2006 C.V.

   

   

   

   

By:

/s/ M. Rademakers

   

   

Name: M. Rademakers

   

   

Title: Tax Counsel

   

   

   

   

   

   

By:

/s/ E.M.J. Thyssen

   

   

Name: E.M.J. Thyssen

   

   

Title: Managing Partner

   

   





--------------------------------------------------------------------------------

   

 

ALPINVEST PARTNERS LATER STAGE CO-INVESTMENTS CUSTODIAN II-A, BV

   

   

   

   

By:

/s/ M. Rademakers

   

   

Name: M. Rademakers

   

   

Title: Tax Counsel

   

   

   

   

   

   

By:

/s/ E.M.J. Thyssen

   

   

Name: E.M.J. Thyssen

   

   

Title: Managing Partner

   

   

   

BLACKSTONE CAPITAL PARTNERS (CAYMAN) V, L.P.

   

   

   

   

By:

/s/ Robert Reid

   

   

Name: Robert Reid

   

   

Title: Senior Managing Director

   

   

   

BLACKSTONE FAMILY INVESTMENT PARTNERSHIP (CAYMAN) V, L.P.

   

   

   

   

By:

/s/ Robert Reid

   

   

Name: Robert Reid

   

   

Title: Senior Managing Director

   

   

   

BLACKSTONE PARTICIPATION PARTNERSHIP (CAYMAN) V, L.P.

   

   

   

   

By:

/s/ Robert Reid

   

   

Name: Robert Reid

   

   

Title: Senior Managing Director

   

   

   

BLACKSTONE CAPITAL PARTNERS (CAYMAN) V-A, L.P.

   

   

   

   

By:

/s/ Robert Reid

   

   

Name: Robert Reid

   

   

Title: Senior Managing Director





--------------------------------------------------------------------------------

   

 

   

   

BLACKSTONE FAMILY INVESTMENT PARTNERSHIP (CAYMAN) V-SMD, L.P.

   

   

   

   

By:

/s/ Robert Reid

   

   

Name: Robert Reid

   

   

Title: Senior Managing Director

   

   

   

BCP (CAYMAN) V-S, L.P.

   

   

   

   

By:

/s/ Robert Reid

   

   

Name: Robert Reid

   

   

Title: Senior Managing Director

   

   

   

BCP V CO-INVESTORS (CAYMAN), L.P.

   

   

   

   

By:

/s/ Robert Reid

   

   

Name: Robert Reid

   

   

Title: Senior Managing Director

   

   

   

Carlyle Partners IV Cayman, L.P.

   

   

   

   

By:

/s/ Daniel D’Aniello

   

   

Name: Daniel D’Aniello

   

   

Title: Director

   

   

   

cp iv COINVESTMENT CAYMAN, L.P.

   

   

   

   

By:

/s/ Daniel D’Aniello

   

   

Name: Daniel D’Aniello

   

   

Title: Director





--------------------------------------------------------------------------------

   

 

   

   

CEP II PARTICIPATIONS S.À R.L. SICAR

   

   

   

   

By:

/s/ David B. Pearson

   

   

Name: David B. Pearson

   

   

Title: Manager and Authorized Signatory

   

   

   

CENTERVIEW capital, L.P.

   

   

   

   

By:

Centerview Partners GP, L.P.

   

   

Its General Partner

   

   

   

   

By:

Centerview Capital GP, LLC

   

   

Its General Partner

   

   

   

   

By:

/s/ David Hooper

   

   

Name: David Hooper

   

   

Title:

   

CENTERVIEW EMPLOYEES, L.P.

   

   

   

   

By: Centerview Capital GP, LLC

   

Its General Partner

   

   

   

   

By:

/s/ David Hooper

   

   

Name: David Hooper

   

   

Title:

   

   

   

CENTERVIEW vnu llc

   

   

   

   

By: Centerview Partners Capital Holdings LLC,

   

its Managing Member

   

   

   

   

By:

/s/ David Hooper

   

   

Name: David Hooper

   

   

Title:

   

   

   

Hellman & Friedman Capital Partners V (Cayman), L.P.

   

   

   

   

By:

/s/ Judd A. Shur

   

   

Name: Judd A. Shur

   

   

Title: Vice President

   

   

   

Hellman & Friedman Capital Partners V (Cayman Parallel), L.P.

   

   

   

   

By:

/s/ Judd A. Shur

   

   

Name: Judd A. Shur

   

   

Title: Vice President

   

   





--------------------------------------------------------------------------------

   

 

   

Hellman & Friedman Capital associates V (Cayman), L.P.

   

   

   

   

By:

/s/ Judd A. Shur

   

   

Name: Judd A. Shur

   

   

Title: Vice President

   

   

   

KKR VNU (Millenium) L.P.

   

   

   

   

By: KKR VNU (Millennium) Limited

   

its General Partner

   

   

   

   

By:

/s/ Alexander Navab

   

   

Name: Alexander Navab

   

   

Title:

   

   

   

KKR MILLENNIUM FUND (OVERSEAS), LIMITED PARTNERSHIP

   

   

   

By: KKR Associates Millennium (Overseas), Limited Partnership

   

   

its General Partner

   

   

   

By: KKR Millennium Limited

   

   

its General Partner

   

   

   

   

By:

/s/ William J. Janetschek

   

   

Name: William J. Janetschek

   

   

Title:

   

   

   

KKR VNU EQUITY INVESTORS, L.P.

   

   

   

By: KKR VNU GP Limited

   

   

   

   

   

its General Partner

   

   

   

   

By:

/s/ Alexander Navab

   

   

Name: Alexander Navab

   

   

Title:

   

   

   

THL Fund VI (Alternative) Corp.

   

   

   

   

By:

/s/ Charles P. Holden

   

   

Name: Charles P. Holden

   

   

Title: Managing Director

   

   

   

THL COINVESTMENT PARTNERS, L.P.

   

   

   

   

By:

/s/ Charles P. Holden

   

   

Name: Charles P. Holden

   

   

Title: Managing Director





--------------------------------------------------------------------------------

   

 

   

   

THL equity fund vi investors (vnu), L.p.

   

   

   

   

By:

/s/ Charles P. Holden

   

   

Name: Charles P. Holden

   

   

Title: Managing Director

   

   

   

THL equity fund vi investors (vnu) ii, L.p.

   

   

   

   

By:

/s/ Charles P. Holden

   

   

Name: Charles P. Holden

   

   

Title: Managing Director

   

   

   

THL equity fund vi investors (vnu) iIi, L.p.

   

   

   

   

By:

/s/ Charles P. Holden

   

   

Name: Charles P. Holden

   

   

Title: Managing Director

   

   

   

THL equity fund vi investors (vnu) iv, llc

   

   

   

   

By:

/s/ Charles P. Holden

   

   

Name: Charles P. Holden

   

   

Title: Managing Director

   

   

   

PUTNAM INVESTMENT HOLDINGS, LLC

   

   

   

   

By:

/s/ Charles P. Holden

   

   

Name: Charles P. Holden

   

   

Title: Managing Director

   

   

   

PUTNAM INVESTMENTS EMPLOYEES’ SECURITIES COMPANY I LLC

   

   

   

   

By:

/s/ Charles P. Holden

   

   

Name: Charles P. Holden

   

   

Title: Managing Director

   

   

   

PUTNAM INVESTMENTS EMPLOYEES’ SECURITIES COMPANY II LLC

   

   

   

   

By:

/s/ Charles P. Holden

   

   

Name: Charles P. Holden

   

   

Title: Managing Director





--------------------------------------------------------------------------------

   

 

   

   

PUTNAM INVESTMENTS EMPLOYEES’ SECURITIES COMPANY III LLC

   

   

   

   

By:

/s/ Charles P. Holden

   

   

Name: Charles P. Holden

   

   

Title: Managing Director

   

   

   

THOMAS H. LEE INVESTORS LIMITED PARTNERSHIP

   

   

   

   

By:

/s/ Charles P. Holden

   

   

Name: Charles P. Holden

   

   

Title: Managing Director

   

   

   

THOMAS H. LEE (ALTERNATIVE) PARALLEL FUND V, L.P.

   

   

   

   

By:

/s/ Charles P. Holden

   

   

Name: Charles P. Holden

   

   

Title: Managing Director

   

   

   

THOMAS H. LEE (ALTERNATIVE) CAYMAN FUND V, L.P.

   

   

   

   

By:

/s/ Charles P. Holden

   

   

Name: Charles P. Holden

   

   

Title: Managing Director

   

   

   

THOMAS H. LEE (ALTERNATIVE) FUND VI, L.P.

   

   

   

   

By:

/s/ Charles P. Holden

   

   

Name: Charles P. Holden

   

   

Title: Managing Director

   

   

   

THOMAS H. LEE (ALTERNATIVE) PARALLEL FUND VI, L.P.

   

   

   

   

By:

/s/ Charles P. Holden

   

   

Name: Charles P. Holden

   

   

Title: Managing Director

   

   

   

THOMAS H. LEE (ALTERNATIVE) PARALLEL (DT) FUND VI, L.P.

   

   

   

   

By:

/s/ Charles P. Holden

   

   

Name: Charles P. Holden

   

   

Title: Managing Director

   



--------------------------------------------------------------------------------